Exhibit 10.2

English translation serves information purposes. Original text shall be binding
in all respects.

LOAN AGREEMENT

GIT Worms S.à.r.l.

15, rue Edward Steichen

L-2540 Luxembourg

Grand Duchy of Luxembourg

- hereinafter referred to as the “Borrower” -

and

Bayerische Landesbank

Brienner Straße 18

80333 Munich

- hereinafter referred to as the “Bank” -

enter into the following Loan Agreement:

 

1. Loan Amount

EUR 8,682,000.00

(in words: eight million, six hundred eighty-two thousand euros)

 

2. Purpose

The loan will be used to partially finance the purchase price in the total net
amount of EUR 14,293,605 for 4 specialized retail centers in

 

  •  

67547 Worms, Klosterstraße 40/Cornelius-Heyl-Straße, improved and unimproved
land as well as circulation and operating areas (Betriebs- und Verkehrsflächen),
total size: 10,894 sqm

- hereinafter referred to as the “Property Worms” –

 

  •  

33330 Gütersloh, Berliner Straße 135, improved and unimproved land, total size:
5,765 sqm

- hereinafter referred to as the “Property Gütersloh” -

 

  •  

27574 Bremerhaven, Schiffdorfer Chaussee 221, 223, 225, 227, improved and
unimproved land, total size: 8,095 sqm

- hereinafter referred to as the “Property Bremerhaven” -

 

  •  

30179 Hanover, Dresdner Straße 3, Vahrenheider Markt 16-18, improved and
unimproved land, total size: 6,279 sqm

- hereinafter referred to as the “Property Hanover” -

- Property Worms, Property Gütersloh, Property Bremerhaven and Property Hanover
will hereinafter together be referred to as the “Financing Properties” and/or
the “Properties serving as Collateral”.

The loan shall be used as follows:

 

     Purchase price
excluding VAT      Proportionate loan
amount excluding VAT  

Property Worms

     EUR 4,400,000         EUR 2,810,000   

Property Gütersloh

     EUR 2,925,000         EUR 1,752,000   

Property Bremerhaven

     EUR 2,900,000         EUR 1,670,000   

Property Hanover

     EUR 4,068,605         EUR 2,450,000   

Total

     EUR 14,293,605         EUR 8,682,000   

 

1



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

The costs in the amount of EUR 5,611,605 that are not co-financed by the Bank
shall be paid by the Borrower in advance out of the Borrower’s equity capital or
in the form of shareholder loans, and proof thereof shall be provided to the
Bank prior to disbursement. The equity capital or shareholder loans shall be
paid proportionately prior to disbursement of the respective proportionate loan
amount to be disbursed for the respective property, and proof thereof shall be
provided to the Bank.

 

3. Disbursement

The loan can be drawn upon by the Borrower once the Bank has notified the
Borrower that it has been provided with all documents and proof specified in the
schedule of disbursement conditions.

If the Bank agrees in the individual case to a drawdown of the loan before all
conditions have been fulfilled, the Borrower shall not be released from its
duties to provide securities and to fulfill all other disbursement conditions
that have not yet been fulfilled.

A proportionate amount of the loan pursuant to Sec. 2 shall be paid out for each
property.

The Borrower shall notify the Bank of any drawdown in a written request for
disbursement two banking days1 in advance.

 

4. Drawdown Period

The loan shall be fully drawn by no more than four disbursements no later than
01.01.2013 as from the signing of this Loan Agreement.

The Bank is entitled to terminate the undrawn portion of the loan if the loan
has not been drawn at all or only in part by the contractually agreed date. If
the loan is not accepted, the Bank is not entitled to charge a prepayment fee or
lost profit for the non-accepted portion of the loan. This does not apply where
the Bank has already refinanced the loan after entering into an agreement on
conditions (fixed interest loan or fixed interest loan on EURIBOR); in this case
the Borrower shall reimburse the Bank for its refinancing damage (excluding lost
profit).

 

5. Term of Loan

The term of the loan will end on 01 August 2019.

 

6. Terms and Conditions

 

6.1 Disbursement Rate

The disbursement rate of the loan is 100%.

The loan shall be repaid in full.

 

6.2 Interest and Repayment

 

  6.2.1 Fixed-Interest Loan

The Borrower can draw the loan in whole or in part with interest at a fixed
rate. Such rate will be determined on the basis of the Bank’s cost of funds plus
a margin of 1.80% p.a. (incl. liquidity costs) (interest method act/360) ().

 

 

1 

Banking day hereinafter means any day on which commercial banks in Munich are
open to the public and the Trans-European Automated Real-time Gross Settlement
Express Transfer system (TARGET) is at the same time open for the settlement of
payments.

 

2



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

The interest rate shall be agreed on at customary market conditions no later
than 2 days prior to utilisation of the portion of the loan to be called in a
separate agreement on conditions. This agreement on conditions shall form an
integral part of this Loan Agreement.

A fixed interest rate shall be agreed on until expiry of the term.

Interest shall be due and payable every six months in arrears, on 15 January and
15 July every year respectively.

 

  6.2.2

Fixed-Interest Loan on EURIBOR2

The Borrower can draw the loan in whole or in part as roll-over fixed-interest
loan on EURIBOR basis with fixed-interest periods of 6 months. Repayment of the
loan during the relevant agreed fixed-interest period shall be excluded.

The term of a fixed-interest period shall not exceed the term of the loan.

This may lead to the last fixed-interest period being shorter than 6 months.

The Bank will charge interest to the Borrower for all fixed-interest periods at
the rate of the applicable EURIBOR plus a margin of 1.80% p.a. (incl. liquidity
costs) on the relevant drawing.

Interest shall be calculated according to calendar days based on act/360 days
and shall be due and payable at the end of each fixed-interest period.

If the end of a fixed-interest period falls on a day that is not a banking day,
the calculation and maturity of the interest payment shall be shifted to the
next banking day1.

If that next banking day falls in the next month, the calculation and maturity
of the interest payment shall be shifted to the preceding banking day.

Every subsequent fixed-interest period shall then end again on the calendar day
that—had the above shifting rules not been applied—is the last calendar day of
the first interest period. As the case may be, the aforementioned shifting rules
may be applied to such subsequent fixed-interest period again.

In case the EURIBOR cannot be determined two banking days before the beginning
of the first fixed-interest period, the parties shall negotiate the interest
rate for the first fixed- interest period. The Bank is not obliged to make a
disbursement until an agreement on the interest rate has been reached. If the
parties fail to reach an agreement within 15 days, the Bank shall be released
from its disbursement obligation. In case the EURIBOR cannot be determined two
banking days before the beginning of a fixed-interest period following the first
fixed-interest period, the Bank shall charge the Borrower interest for the
relevant fixed-interest period at the rate customary in the market on the basis
of the Bank’s offered rate (excluding liquidity surcharge) for a term-congruent
refinancing.

The Bank shall send the Borrower a written confirmation (in the form of a
letter) on the relevant new agreement or extension of a fixed-interest period,
stating the amount, the term and the interest rate.

Should the Borrower not receive such confirmation within a reasonable period, or
in case of any inconsistencies, the Borrower shall immediately contact the Bank.

 

 

2 

EURIBOR means the interest rate as published on the Telerate page 248, or a page
replacing page 248, at 11:00 am (local Brussels time) on the second banking day
in Munich and prior to disbursement / the beginning of the next fixed-interest
period for deposits denominated in euros for a similar period of time.

 

3



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

The Borrower undertakes to hedge the interest rate risk for the loan, by way of
a short-term or long-term arrangement to fix interest rates
(Festverkonditionierung) or by entering into interest rate derivative
agreements.

Before entering into an interest rate derivative agreement with another bank
(“Third-Party Bank”), the Borrower shall give the Bank the possibility to make
an own offer to the Borrower. The Borrower is obliged to accept the Bank’s offer
(“right to match”), if the Bank offers at least the same terms and conditions as
the Third-Party Bank.

The Bank points out that the hedging of the interest rate risk by entering into
an interest rate derivative constitutes an independent contractual obligation,
even if the interest rate derivative serves to secure the terms and conditions
of the Loan Agreement. The termination of the Loan Agreement and/or the
repayment of the loan will therefore not lead to a termination of the interest
rate derivative agreement. The payment obligations and/or termination rights
stipulated in the interest rate derivative agreement will continue to apply and
will remain unaffected.

The Borrower will notify the Bank latest 2 days before utilization of the
respective part of the loan amount about the preferred pre-conditioning.

 

  6.2.3 Redemption by Installments

The loan shall be repaid as from 15 January 2018. Until the beginning of the
repayment, only interest, costs and fees shall be paid.

The loan shall be repaid in six-monthly installments as follows:

1st installment on 15 January 2018 in the amount of EUR 108,525 (2.5% p.a. of
the loan amount)

2nd installment on 15 July 2018 in the amount of EUR 108,525 (2.5% p.a. of the
loan amount)

3rd installment on 15 January 2019 in the amount of EUR 130,230 (3.0% p.a. of
the loan amount).

4th installment on 15 July 2019 in the amount of EUR 130,230 (3.0% p.a. of the
loan amount).

If a due date falls on a day that is not a banking day, the due date for the
respective redemption installment shall be shifted in accordance with the
postponement rules stated in Sec. 6.2.2

In case of a sale of Financing Properties or early repayment of the loan in part
pursuant to Sec. 6.2.4 or unscheduled repayment of the loan pursuant to Sec.
8.1.4 or 8.1.5, the above redemption installments shall be reduced in the
proportion of the repayments or unscheduled repayments to the total loan amount
according to the above mentioned percentages.

Interest shall be paid separately when due.

Interest shall be calculated on the basis of the status of the principal at the
end of the preceding calculation period.

 

  6.2.4 Sale of Financing Properties, Early Repayment of the Loan

The Borrower is entitled to sell any or all of the Financing Properties, or to
repay the loan prematurely in whole or in part.

The Borrower undertakes to immediately, but no later than two weeks prior to the
signing of the purchase agreement, inform the Bank in written form of the
planned sale of a Financing Property or the early repayment.

 

4



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

In case of a sale of any or all of the Financing Properties, the Borrower
undertakes vis-à-vis the Bank to include a contractual obligation for the buyer
in the purchase agreement to pay the purchase price directly to the Bank up to
the amount specified here below.

In case of a sale of any or all of the Financing Properties or the early
repayment of proportionate loan amounts, the Borrower shall use the following
amounts from the purchase price or the repayment—however, no more than up to the
amount of the disbursed loan—for an unscheduled payment.

 

Property Worms

   Property Gütersloh    Property Bremerhaven    Property Hanover

EUR 3,372,000

   EUR 2,102,400    EUR 2,004,000    EUR 2,940,000

The Borrower shall indemnify the Bank for any loss incurred by the Bank due to
the aforementioned unscheduled payments. This shall especially apply to
prepayment fees that the Bank has to pay for the early (partial) cancellation of
the refinancing of loan amounts for which fixed interest rates have already been
agreed on (verkonditioniert), which have to be repaid due to the sale of the
Property. The calculation shall be made in accordance with the principles
established by the case law of the German Federal Court of Justice
(Bundesgerichtshof).

In case of an interest rate agreed on pursuant to Sec. 6.2.2, the unscheduled
payments shall be made at the end of the relevant fixed-interest period.

A re-drawing of such payments is not possible.

 

6.3 Costs and Fees

Notwithstanding Sec. 5 of the General Loan Conditions, the Borrower shall bear
the following costs and fees:

 

  •  

arrangement fee in the amount of EUR 86,820 (this includes the initial valuation
costs of an expert appraiser chosen by the Bank);

 

  •  

if the interest rate is calculated on EURIBOR basis, in case of an early
(partial) repayment during the term of a fixed-interest period of the loan
during the 1st and 2nd year of the loan term a prepayment fee of 0.5% of the
repaid loan amount and in case of an early (partial) repayment of the loan in
the 3rd year of the loan term a prepayment fee of 0.25% of the repaid loan
amount; as of the 4th year there will be no prepayment fee. Besides the
prepayment fee, the Borrower is not obligated to pay a prepayment penalty;

 

  •  

ongoing valuation costs for the regular review of the LTV as agreed on in
Sec. 8.1.4 (The costs of the initial valuation are EUR 4,000.00 per property;
the costs of ongoing valuations are expected to be lower.);

 

  •  

any notary fees, legal advice and registration costs, as well as costs for legal
opinions that may be required, that are incurred in connection with drawing up
the agreement or providing the securities;

Agreements governed by German law are always drawn up and reviewed by the Bank.
If drawn up by the Bank, no additional arrangement fees shall apply, unless
otherwise agreed on. Documents to be reviewed by the Bank shall be submitted in
the German or the English language. Costs for any required translations shall be
paid separately.

The Borrower confirms that the contents of any translations submitted to the
Bank reflect the contents of the original documents.

 

  •  

any and all costs that typically arise in connection with any amendments of or
supplements to the Loan Agreement or the security agreements, in particular
costs for legal advice and translations.

 

5



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

The arrangement fee as well as the forementioned fees in connection with drawing
up the agreement and the provision of securities arise irrespective of whether
or not the loan is drawn.

The arrangement fee shall be calculated proportionately for the respective loan
amount drawn and deducted accordingly from the respective disbursement amounts.
The bank will request the respective part of the arrangement fee separately in
case of a non-utilisation of a part the loan amount

The ongoing valuation costs as well as other costs mentioned above shall be due
and payable at the Bank’s first request within 14 calendar days to an account
yet to be specified by the Bank.

 

6.4 Commitment Fee (“Bereitstellungsprovision”)

As from 1 November 2012 until the expiry of the drawdown period, the Bank will
charge the Borrower a commitment fee (“Bereitstellungsprovision”) in the amount
of 0.7% p.a. for the undrawn portion of the loan amount. The commitment fee
shall be calculated on the basis of act/360 days and shall be due and payable in
arrears at the end of each calendar quarter.

 

6.5 Commitment Fee (“Bereithaltungsprovision”)

As from the time of conditioning of amounts specified in the agreement on
conditions (“Konditionsvereinbarung”) and until the time according to Sec. 4,
the Bank will charge the Borrower a commitment fee (“Bereithaltungsprovision”)
(Percentage will be fixed in the agreement of conditions). The commitment fee
(“Bereithaltungsprovision”) will be due at the respective drawdown and, in case
of no drawdown, at the end of the Drawdown Period.

 

6.6 Terms of Payment

 

  6.6.1 Settlement Account

To the extent that the Bank does not deduct the above charges, costs, fees,
interest and redemption payments and commissions from the (first) disbursement
amount, the Bank shall debit the Borrower’s account on the relevant maturity
date.

If the Borrower does not hold an account with Bayerische Landesbank or if
explicitly provided for herein, the charges, costs, fees and commissions shall
be paid to the Bank within 14 calendar days after the Bank’s account for payment
has been specified.

The interest and redemption payments shall in such case be paid to the following
account of the Bank on the maturity date:

 

Bank:    Bayerische Landesbank Account no.:    90/899477 IBAN:   
DE28700500000090899477 Reference:    Darl.-Nr. 6/4257368, Finanzierung, Project
Hill” (Loan No. 6/4257368, Financing of Project Hill)

 

  6.6.2 No Deductions

All payments must be made in a way that the aforementioned fees, commissions,
charges, costs, expenses, interest and redemption payments will be at the Bank’s
disposal, in full and without any deductions, on the account specified above on
the aforementioned maturity dates. The Borrower is obliged to increase the due
payments, if necessary, so that the Bank will receive the full amounts owed,
even after deduction of fees, taxes or levies.

 

6



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

7. Security

Without prejudice to the lien and the right to call for additional securities
provided for in Sec. 21 and 22 of the Bank’s General Terms and Conditions (GTC),
the loan shall be secured by the securities specified below.

The security agreements which have been/will be entered into in accordance with
the Bank’s templates provide for the purpose of the securities. Any broader or
separate purpose agreed in any security agreements or security purpose
declarations shall remain unaffected.

 

7.1 Property Worms

 

  7.1.1 Registration of Land Charge

The Borrower undertakes to create to the benefit of the Bank an uncertificated
land charge in an aggregate amount of EUR 2,810,000 bearing interest at a rate
of 16% p.a. (interest shall be due on the first working day of the following
calendar year), with a final installment of EUR 562,000, which is enforceable
pursuant to Sec. 800 ZPO (German Code of Civil Procedure) on the properties
registered (vorgetragen) in the Land Register Worms of the Local Court Worms,
folio 17899, Klosterstraße 40 Worms plot 18, plot sections 3/61, 3/62, 3/63m,
Klosterstraße, Worms plot 18, plot sections 3/65, 3/66 and
Cornelius-Heyl-Straße, Worms plot 18, plot section 3/64 with a total size of
10,894 sqm.

Prior encumbrances in Section II: Serial no. 1: landed easement (access right)
encumbering plot 18, plot section 3/64 for the respective owner of the real
property in the district of Worms, plot 18, plot section 4/22

Serial no. 2: landed easement (boundary building right) encumbering plot 18,
plot section 3/61–3/64 for the respective owner of the real property in the
district of Worms, folio 1814 of Horchheim (Worms), real property register no. 2
(plot 18, plot section 4/24)

Serial no. 4: restricted personal easement regarding plot sections 3/61, 3/62
and 3/63 for Lidl Dienstleistung GmbH & Co. KG, Neckarsulm, pursuant to an
amendment agreed on with the Bank to the restricted personal easement

Serial no. 6: restricted personal easement (transformer station and cable right)
encumbering plot 18, plot section 3/61 for EWR Aktiengesellschaft in Worms

Prior encumbrances in Section III: no rights

 

  7.1.2 Bare Acknowledgment of Debt with Submission to Compulsory Enforcement

The Borrower undertakes to issue a bare acknowledgement of debt (abstraktes
Schuldversprechen) for an amount equal to the enforceable part of the land
charge plus proportionate interest, with submission to compulsory enforcement
against the Borrower’s entire assets.

 

  7.1.3 Assignment of all Claims in Case of Reversal of the Property Purchase
Agreement

The Borrower undertakes to assign all claims to repayment of the purchase price
in case of reversal (Rückabwicklung) of the property purchase agreement between
the Borrower and the seller of the property.

 

  7.1.4 Assignment of Lease Payments

The Borrower undertakes to assign any and all current or future claims from any
lease agreements relating to the Financing Property.

 

  7.1.5 Pledge of Rent Collection Account

The rent collection account shall be held with the Bank. The rent collection
account shall be pledged to the Bank.

 

7



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

7.2 Property Gütersloh

 

  7.2.1 Registration of Land Charge

The Borrower undertakes to create an uncertificated land charge in an aggregate
amount of EUR 1,752,000, bearing interest at a rate of 16% p.a. (interest shall
be due on the first working day of the following calendar year), with a final
installment of EUR 350,400, which is enforceable pursuant to Sec. 800 ZPO
(German Code of Civil Procedure) on the properties registered (vorgetragen) in
the Land Register Gütersloh of the Local Court Gütersloh, folio 36644, Berliner
Straße 135, Gütersloh plot 031, plot sections 533, with a total size of 5,765
sqm.

Prior encumbrances in Section II: Serial no. 3: landed easement (right to
install, maintain and use a path) for the respective owner of the real property
Gütersloh plot 31, plot section 581 (folio 36647)

Serial no. 4: landed easement (right to share in use of parking areas) for the
respective owner of the real property Gütersloh plot 31, plot section 581 (folio
36647); equal priority rank with serial no. 3

Prior encumbrances in Section III: no rights

 

  7.2.2 Bare Acknowledgment of Debt with Submission to Compulsory Enforcement

The Borrower undertakes to issue a bare acknowledgement of debt (abstraktes
Schuldversprechen) for an amount equal to the enforceable part of the land
charge plus proportionate interest, with submission to compulsory enforcement
against the Borrower’s entire assets.

 

  7.2.3 Assignment of all Claims in Case of Reversal of the Property Purchase
Agreement

The Borrower undertakes to assign all claims to repayment of the purchase price
in case of reversal (Rückabwicklung) of the property purchase agreement between
the Borrower and the seller of the property.

 

  7.2.4 Assignment of Lease Payments

The Borrower undertakes to assign any and all current or future claims from any
lease agreements relating to the Financing Property.

 

  7.2.5 Pledge of Rent Collection Account

The rent collection account shall be held with the Bank. The rent collection
account shall be pledged to the Bank.

 

7.3 Property Bremerhaven

 

  7.3.1 Registration of Land Charge

The Borrower undertakes to create an uncertificated land charge in an aggregate
amount of EUR 1,670,000, bearing interest at a rate of 16% p.a. (interest shall
be due on the first working day of the following calendar year), with a final
installment of EUR 334,000, which is enforceable pursuant to Sec. 800 ZPO
(German Code of Civil Procedure) on the properties registered (vorgetragen) in
the Land Register Schiffdorferdamm of the Local Court Bremerhaven, folio 3868,
Schiffdorfer Chaussee 221, 223, 225, 227, Schiffdorferdamm plot 47, plot
sections 115/1, with a total size of 8,095 sqm.

Prior encumbrances in Section II: restricted personal easement for Lidl
Vertriebs-GmbH & Co. KG, Schwanewede, pursuant to an amendment to the restricted
personal easement agreed on with the Bank.

Prior encumbrances in Section III: no rights

 

8



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

  7.3.2 Bare Acknowledgment of Debt with Submission to Compulsory Enforcement

The Borrower undertakes to issue a bare acknowledgement of debt (abstraktes
Schuldversprechen) for an amount equal to the enforceable part of the land
charge plus proportionate interest, with submission to compulsory enforcement
against the Borrower’s entire assets.

 

  7.3.3 Assignment of all Claims in Case of Reversal of the Property Purchase
Agreement

The Borrower undertakes to assign all claims to repayment of the purchase price
in case of reversal (Rückabwicklung) of the property purchase agreement between
the Borrower and the seller of the property.

 

  7.3.4 Assignment of Lease Payments

The Borrower undertakes to assign any and all current or future claims from any
lease agreements relating to the Financing Property.

 

  7.3.5 Pledge of Rent Collection Account

The rent collection account shall be held with the Bank. The rent collection
account shall be pledged to the Bank.

 

7.4 Property Hanover

 

  7.4.1 Registration of Land Charge

The Borrower undertakes to create an uncertificated land charge in an aggregate
amount of EUR 2,450,000, bearing interest at a rate of 16% p.a. (interest shall
be due on the first working day of the following calendar year), with a final
installment of EUR 490,000, which is enforceable pursuant to Sec. 800 ZPO
(German Code of Civil Procedure) on the properties registered (vorgetragen) in
the Land Register List of the Local Court Hanover, folio 11527, Dresdner Str. 3,
Vahrenheider Markt 16,18, List plot 1, plot section 300/16 with a total size of
6,279 sqm.

Prior encumbrances in Section II:

Serial no. 1: restricted personal easement (right to build, operate and maintain
a transformer station) for the Municipality of Hanover (public utility company)

Serial no. 2: restricted personal easement (right to operate, monitor and
maintain high and low voltage cables, as well as the pertinent telecommunication
cable and restrictive covenant regarding a transformer station) for the public
utility company Stadtwerke Hannover AG in Hanover

Serial no. 3: landed easement (right of way) for the respective owner of the
real property list folio 6598 serial no. 1 of the real property register

Serial no. 4: landed easement (drainage authorization) for the respective owner
of the real property list folio 6598 serial no. 1 of the real property register,
equal priority rank with Sec. II serial no. 3

Serial no. 5: decontamination entry

Serial no. 6: restricted personal easement for Lidl Dienstleistung GmbH & Co.
KG, Neckarsulm, pursuant to an amendment to the restricted personal easement
agreed on with the Bank

Prior encumbrances in Section III: no rights

In case that the Borrower is not yet the owner of the collateral, the Borrower
shall ensure that the current owner will not only cooperate in the creation of
the land charge, but also with regard to the security agreement.

 

  7.4.2 Bare Acknowledgment of Debt with Submission to Compulsory Enforcement

The Borrower undertakes to issue a bare acknowledgement of debt (abstraktes
Schuldversprechen) for an amount equal to the enforceable part of the land
charge plus proportionate interest, with submission to compulsory enforcement
against the Borrower’s entire assets.

 

9



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

  7.4.3 Assignment of all Claims in Case of Reversal of the Property Purchase
Agreement

The Borrower undertakes to assign all claims to repayment of the purchase price
in case of reversal (Rückabwicklung) of the property purchase agreement between
the Borrower and the seller of the property.

 

  7.4.4 Assignment of Lease Payments

The Borrower undertakes to assign any and all current or future claims from any
lease agreements relating to the Financing Property.

 

  7.4.5 Pledge of Rent Collection Account

The rent collection account shall be held with the Bank. The rent collection
account shall be pledged to the Bank.

 

7.5 Subordination Agreement

The Borrower undertakes to submit a subordination agreement for any shareholder
loans that may exist. Such loans may only be collateralized (dinglich besichert)
at a lower rank.

 

7.6 Pledge of all Rights and Claims from Interest Derivative Agreements

Pledge to the Bank of all rights and claims from the financial derivatives that
have been entered into/will be entered into for hedging any interest rate risks.

 

7.7 Assignment of Purchase Price Claims

The Borrower undertakes to openly assign any and all current and future purchase
price claims and other payment claims towards the buyers of the Financing
Properties.

 

7.8 Obligation to Duly Provide the Securities

The Borrower undertakes to duly provide the aforementioned securities on the
basis of the Bank’s templates.

 

8. Further Agreements

 

8.1 The Borrower assumes the following obligations:

 

  8.1.1 Submission of Profitability Calculation Approved by the Bank

Prior to the first disbursement, a detailed profitability calculation (aggregate
overview of all properties) approved by the Bank must be submitted to the Bank.
Such calculation shall be updated every year as of 15 July (reporting date), to
be provided until the 15th of the following month—for the first time, as of
15 July 2013—and shall be submitted to the Bank without prior request.

If and to the extent that a cash sweep pursuant to Sec. 8.1.3 is required, the
profitability calculation is to be updated as of the end of each month
(reporting date) and shall be submitted to the Bank by the 15th of the following
month.

 

  8.1.2 Letting of Properties Serving as Collateral pursuant to the Submitted
Profitability Calculation

The Borrower undertakes to let the Financing Properties for an initial (signing
date of the Loan Agreement) annual gross income of at least EUR 1,387,342 excl.
VAT in accordance with the submitted profitability calculation, with the
operating costs mostly being paid by the lessees.

The Property shall be let on a long-term basis (generally 5 to 10 years) with
indexed lease agreements which can only be terminated by the lessees for good
cause (wichtiger Grund) and with the main lessees having to be approved by the
Bank. The main lessees shall be lessees with a net rent, excluding heat, in
excess of EUR 100,000.00.

 

10



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

The Bank hereby consents to the re-letting of the area of the lessee Hol Ab!
Getränkemarkt and of the vacant area (previous lessee: Schlecker) in the
Bremerhaven property, provided that the rent after re-letting corresponds to or
exceeds the rent in the lease agreement with Hol Ab!.

The lease agreements, as well as all amendment agreements, shall be provided to
the Bank within 4 weeks after their execution.

By accepting the Loan Agreement, the Borrower confirms that there are no side
agreements to the lease agreements provided to the Bank.

The Bank shall further be provided with up-to-date lessee lists together with a
calculation of profitability as of 15 July (reporting date) every year, to be
provided until the 15th of the following month—for the first time, as of 15 July
2013.

The lease agreements shall meet the foregoing requirements of the Bank.

Terminations (Auflösungen) or significant changes of the lease agreements with
main lessees require the Bank’s consent. The Borrower especially undertakes not
to change any provisions on the rent or the term of the leases without the
Bank’s prior consent.

The Borrower confirms that none of the leases is the subject of any significant
disputes, breaches of contract and/or legal proceedings. The Borrower confirms
the same for any other agreements that are referred to in this Agreement.

 

  8.1.3 Cash Sweep

Should a ICR of 275% be fallen short of and/or an LTV of 65% be exceeded, the
Borrower undertakes to transfer all free liquidity on a monthly basis to the
cash sweep account (“Cash Sweep”) at the Bank’s request. The ICR and LTV shall
be computed pursuant to Sec. 8.1.4 and 8.1.5.

To this end, the Borrower shall maintain an account with the Bank in its own
name (“Cash Sweep Account”).

The relevant balance on the Cash Sweep Account to be maintained shall be pledged
to the Bank.

If the ICR is back to 275% and the LTV to 65%, not including the balance accrued
on the Cash Sweep Account, the accrued balance shall be released.

 

  8.1.4 LTV (Loan to Value)

The Loan to Value (LTV) shall not exceed 68% at any time throughout the entire
term of the loan. LTV is the ratio of the loan amount to the fair market value
of the Property serving as Collateral on the respective valuation date stated in
the relevant valuation report in percent.

For the first time on 15 July 2014 and then every 24 months, the LTV shall be
calculated based on a valuation report for the Property serving as Collateral by
an expert appraiser to be chosen by the Bank.

If in the opinion of the Bank a material change has occurred, the Bank is
entitled to obtain a new valuation report at any time to check compliance with
the LTV.

The valuation report will be made available to the Borrower if the determined
value exceeds the agreed value; however, the Borrower shall not be entitled to
assert any claims thereunder against the Bank and/or the expert appraiser.

If the determined LTV exceeds the agreed value, the Borrower shall, upon first
demand from the Bank, repay the loan by way of unscheduled payments no later
than within 60 calendar days to the extent required to comply with the LTV
again. The Borrower shall indemnify the Bank for any loss incurred by the Bank
in this context. This shall especially apply to prepayment fees that the Bank
has to pay for the early (partial)

 

11



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

cancellation of the refinancing of loan amounts for which fixed interest rates
have already been agreed on (verkonditioniert), which have to be repaid for
compliance with the agreed LTV. The calculation shall be made in accordance with
the principles established by the case law of the German Federal Court of
Justice (Bundesgerichtshof).

Instead of making an unscheduled payment, the Borrower may pay the amount
required to ensure compliance with the LTV, either

 

  •  

by making a cash deposit on an account held with a European or American bank and
pledged in favor of the Bank; or

 

  •  

by providing a bank surety or bank guarantee in accordance with the respective
requirements of the Bank. If the issuing bank is not a member of the
S-Finanzgruppe, it must have a rating of at least A from an internationally
renowned rating agency (Moody’s; Standard & Poor’s; Fitch) and have its
corporate seat in an OECD country.

Any balance on the Cash Sweep Account shall be set off against such unscheduled
repayment, cash deposit, bank surety or bank guarantee.

The aforementioned security shall be released and the obligation to make an
unscheduled payment or provide a security cease if the LTV of at least 68% has
been reached again.

This may occur due to repayments made in the meantime or as a result of a
valuation report at a later point in time.

A re-drawing of unscheduled payments is not possible.

The Borrower agrees that the Bank appoints an expert appraiser chosen by the
Bank, currently LBImmobilienbewertungsgesellschaft mbH, Frankfurt am Main, to
provide the valuation reports required for calculating the LTV until the loan
has been fully repaid. The Borrower shall bear any valuation costs.

If a Cash Sweep pursuant to Sec. 8.1.3 must be made, the Borrower is entitled to
demand from the Bank at any time to commission at the Borrower’s expense an
expert appraiser to be chosen by the Bank with drawing up a valuation report
during the year, to check renewed compliance with the LTV.

 

  8.1.5 ICR (Interest Cover Ratio)

The ICR shall not fall short of 250% at portfolio level at any time throughout
the entire term of the loan. The portfolio consists of the co-financed
Properties specified in Sec. 2.

The ICR is the ratio of the annual net income to the interest service (excluding
the capital service) for the Properties serving as Collateral for the 12 months
following the effective date (forward perspective).

The rental income from all lease agreements that have a remaining term of at
least 12 months on the effective date will be taken into account, as will rent
compensation payments such as insurance payments. A lease agreement with a
remaining term of less than 12 months will be taken into account if the Borrower
has entered into a new lease agreement or a subsequent lease agreement that
corresponds to the requirements of the Bank under this Loan Agreement.

The annual net income is the portion of the rent set out in the profitability
calculation agreed between the Bank and the Borrower which is available for the
debt service, net of any property management costs.

On 15 July (reporting date) of each year, to be provided until the 15th of the
following month—for the first time, as of 15 July 2013—the Borrower shall
provide written evidence of compliance with the ICR without prior request from
the Bank.

 

12



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

Such evidence shall be provided in the form of a calculation signed by the
Borrower and shall include the forward-looking rent roll and the profitability
calculation as of the relevant effective date, indicating the actual
non-allocable operating and property management costs. If the Borrower fails to
indicate the non-allocable property management costs, the Bank will assess them
at 15.00%.

In addition, the Borrower shall keep the Bank constantly informed of any
new/subsequent leases and provide copies of newly concluded lease agreements in
accordance with Sec. 8.1.2.

If the determined ICR at portfolio level falls short of the agreed value, the
Borrower shall, upon first demand from the Bank, repay the loan by way of
unscheduled payments no later than within 60 calendar days to the extent
required to comply with the ICR again due to the adjustment of the interest-
redemption payments because of the unscheduled payments. The Borrower shall
indemnify the Bank for any loss incurred by the Bank in this context. This shall
especially apply to prepayment fees that the Bank has to pay for the early
(partial) cancellation of the refinancing of loan amounts for which fixed
interest rates have already been agreed on (verkonditioniert), which have to be
repaid for compliance with the agreed ICR. The calculation shall be made in
accordance with the principles established by the case law of the German Federal
Court of Justice (Bundesgerichtshof).

Instead of making an unscheduled payment, the Borrower may pay the amount
required to ensure compliance with the ICR, either

 

  •  

by making a cash deposit on an account held with a renowned domestic bank and
pledged in favor of the Bank; or

 

  •  

by providing a surety or bank guarantee in accordance with the respective
requirements of the Bank. If the issuing bank is not a member of the
S-Finanzgruppe, it must have a rating of at least A from an internationally
renowned rating agency (Moody’s; Standard & Poor’s; Fitch) and have its
corporate seat in an OECD country.

Any balance on the Cash Sweep Account shall be set off against such unscheduled
repayment, cash deposit, bank surety or bank guarantee.

If the above securities are provided, the ICR shall not be calculated on the
basis of the actual debt service but on the basis of the outstanding principal
less the value of the securities.

However, this does not reduce the Borrower’s obligation to make the actual
interest and redemption payments and to repay the outstanding principal.

Irrespective of the provision of the aforementioned securities, the Bank assumes
that the capital service for the loan will be fully serviced.

The aforementioned security shall be released and the obligation to make an
unscheduled repayment or provide a security shall cease if the minimum required
ICR has been reached again by means of the rental income minus VAT and the
additional costs for the Financing Properties not allocable by the lessor.

A re-drawing of unscheduled payments is not possible.

 

8.2 Business and Financial Conditions, Shareholding Structure

[

The Borrower’s shareholding structure shall not change during the term of the
loan. If the shareholding structure of the Borrower changes (change of control)
the Borrower is obliged to agree to an amendment of this Agreement at the Bank’s
request to the extent that the Bank reasonably considers necessary to compensate
negative effects resulting from the change in the shareholding structure. In
this case the Borrower is entitled to repay the loan early in accordance with
Sec. 6.2.3.

 

13



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

8.3 Lessee’s Easements / Entry of Caps

 

  8.3.1 Property Worms

Pursuant to the Lease Agreement of 9/10 February 2006 plus Amendment No. 1 of
28 March 2006, Amendment No. 2 of 31 August/1 September 2006, Amendment No. 3 of
5/9 October 2006, Amendment No. 4 of 16/21 March 2007 and Amendment No. 5 of
29 August/5 September 2008 between REPCO 8 S.A., Luxembourg and Lidl
Dienstleistung GmbH & Co. KG, Rötelstr. 30, 74166 Neckarsulm (lessee), the
lessee has a claim (schuldrechtlicher Anspruch) to registration of a restricted
personal easement (lessee’s easement). The easement is entered in the land
register under serial no. 4. The Borrower undertakes to ensure that the entry of
a cap of EUR 10,000 for the lessee’s easement pursuant to Amendment No. 6, which
has been approved by the Bank in advance, shall be agreed on and implemented.
Should this not be enforceable, the Borrower undertakes to bear any exceeding
liquidity costs that may arise.

 

  8.3.2 Property Hanover

Pursuant to the Lease Agreement of 10/14 June 2005 plus Amendment No. 1 of
20 December 2005/17/25 January 2006, between REPCO 2 S.A., Luxembourg and Lidl
Dienstleistung GmbH & Co. KG, Rötelstr. 30, 74166 Neckarsulm (lessee), the
lessee has a claim (schuldrechtlicher Anspruch) to registration of a restricted
personal easement (lessee’s easement). The easement is entered in the land
register under serial no. 6. The Borrower undertakes to ensure that the entry of
a cap of EUR 25,000 for the lessee’s easement pursuant to Amendment No. 2, which
has been approved by the Bank in advance, shall be agreed on and implemented.
Should this not be enforceable, the Borrower undertakes to bear any exceeding
liquidity costs that may arise.

 

  8.3.3 Property Bremerhaven

Pursuant to the Lease Agreement of 30 August 2004 plus Amendment No. 1 of
7 July 2005, Amendment No. 2 of 14/17 July2005, Amendment No. 3 of
16/17 April 2007, Amendment No. 4 of 1 February 2008 between REPCO 14 S.A.,
Luxembourg and Lidl Vertriebs-GmbH & Co. KG, 28790 Schwanewede (lessee), the
lessee has a claim (schuldrechtlicher Anspruch) to registration of a restricted
personal easement (lessee’s easement). The easement is to be entered in the land
register. The Borrower undertakes to ensure that the entry of a cap of
EUR 10,000 for the lessee’s easement pursuant to Amendment No. 5, which has been
approved by the Bank in advance, shall be agreed on and implemented. Should this
not be enforceable, the Borrower undertakes to bear any exceeding liquidity
costs that may arise.

 

8.4 Asset Management Agreement with MGPA (Germany) GmbH

The Borrower undertakes to enter into an asset management agreement with MGPA
(Germany) GmbH and not to terminate such agreement without the Bank’s prior
written consent. The consent may only be withheld for good cause.

 

8.5 Property Insurance

The Borrower shall insure the Property at replacement value against fire, water
and storm damage, including loss of rent insurance for 12 months, and deliver to
the Bank a cover note that specifies the Bank as jointly insured person and is
signed by the insurance company if the insurance is subject to foreign law. In
case of insurance under German law, the Bank shall register such rights attached
to the real property. The Bank is entitled to have access to the insurance
policy at any time.

 

8.6 Proof of Properties being free from Contaminations (Altlasten)

The Borrower undertakes to furnish proof to the Bank that the Financing
Properties are free from any contaminations (Altlasten).

 

14



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

8.7 Inspection Right

The Bank may inspect the Financing Propertiesat any time during normal business
hours after prior consultation with the Borrower and taking into account the
lessee’s rights and, as the case may be, commission a third-party expert with
the inspection and valuation of the Financing Property.

 

8.8 Documentation

All required documents and records must be provided to the Bank in the English
or the German language. Translation costs shall be borne by the Borrower.

 

8.9 Person Authorized to Accept Service

As the Borrower has its registered office abroad, FIDEUROP GmbH must be
authorized to accept service in the attached declaration.

 

8.10 Documents to be Submitted for Disbursement of the Loan

The documents to be submitted for disbursement of the loan are listed in the
attached schedule. The Bank reserves the right to request further documents.

 

9. Disclosure of the Financial Situation

 

9.1 Ongoing Disclosure of the Financial Situation pursuant to Section 18 KWG
(German Banking Act)

The Borrower is required to regularly disclose its financial situation to the
Bank. It is particularly obliged to deliver to the Bank validly signed
(rechtsgültig unterschrieben) and dated originals of the up-to-date documents on
its financial situation required under section 18 German Banking Act.

These are in particular:

within 6 months, if they have been prepared, however, no later than 9 months
after the last balance sheet date:

 

  •  

the Borrower’s annual financial statements plus notes;

and by 15 July (reporting date) of each year, to be provided until the 15th of
the following month —

 

  •  

(for the first time, as of 15 July 2013) an up-to-date list of lessees with an
up-to-date profitability calculation

At the Bank’s request, the Borrower is obliged to provide reasonable additional
explanations regarding its documents if they are not standard documents used in
the industry.

 

10. Assignment/Transfer of Credit Risk to Third Parties, Disclosure of
Information

 

(1) If the Bank (for purposes of refinancing, equity relief or risk
diversification) exercises its right to

 

  a) transfer or pledge all or part of its claims resulting from this
Agreement—together with related securities, if any—to a third party;

 

  b) insure all or part of the credit risk—together with related securities, if
any—with a third party or to transfer the economic risk to a third party, e.g.,
by way of credit derivatives, asset-backed securities transactions or
sub-participations;

the Borrower hereby releases the Bank from its banking secrecy obligations—to
the extent required—according to Sec. 10.2. below.

 

(2)

Third parties can be a member of the European System of Central Banks (e.g., the
German Central Bank), the European Investment Bank, a credit institution, the
Kreditanstalt für Wiederaufbau (KfW) or any other

 

15



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

  development bank (Förderbank), a financial services institution, a finance
company, an insurance company, a welfare institution (Versorgungswerk), a
pension fund, an investment company or a special-purpose vehicle established for
the purpose of securitization of loan claims. The Bank may disclose the
information required for the transfer of receivables or the economic risk of
lending to the relevant third party and to such persons who have to be involved
in the transfer process due to technical or legal reasons, e.g., rating agencies
or certified public accountants.

 

(3) Before disclosing the relevant information, the Bank will oblige the third
party as well as any additional persons referred to in Sec. 10.2 above to keep
all client-related data confidential, unless such duty of confidentiality arises
already out of legal or professional/customary
(berufsständischer/berufsüblicher) rules.

 

(4) If the Bank transfers loan receivables to the German Central Bank, the
Borrower will submit to the German Central Bank, upon its request balance sheet
figures and/or a form with personal details (Selbstauskunft).

 

(5) Transfer of the loan to third parties shall require the Borrower’s written
consent. Such written consent by the Borrower is not required in case of the
third party being the German Federal Bank (Bundesbank) or a company associated
with the Bank or in case of the Bank being entitled to terminate this contract.
The Borrower can only withhold such consent for cause. Consent shall deemed to
be granted in case of the Borrower not rejecting such request by the Bank in
written form within ten banking days (Munich). The request for transfer has to
be addressed to the Borrower in written form and shall name the third party as
well as poiting out the consequences of a failed objection against such request.

 

11. German Money Laundering Act

The Borrower undertakes to provide the Bank with all required information and
documents that the Bank may deem necessary to fulfill its obligations under the
German Money Laundering Act.

 

12. Application of Various General Terms and Conditions and Further Agreements

In addition,

 

  •  

the Bank’s “General Loan Terms” (GLT), last amended in September 2010, and

 

  •  

the Bank’s “General Terms and Conditions” (GTC), last amended in October 2009,

shall apply unless otherwise regulated in this Loan Agreement.

Copies of the GLT and the GTC are attached to this Agreement for the Borrower.

The following shall apply to the Bank’s right of termination pursuant to Sec. 8
of the General Loan Terms and Sec. 26.2 of the General Terms and Conditions: If
the good cause consists of a violation of a contractual obligation on the part
of the Borrower under or in connection with this Loan Agreement, termination is
not permitted until the unsuccessful expiry of a grace period of 4 weeks
intended for remedial action, unless this is superfluous due to the
peculiarities of the particular case, Sec. 323 (2) and (3) of the Civil Code.

 

13. Final Provisions

If one or several provisions of this Agreement are invalid or unenforceable,
entirely or in part, this shall not affect the validity of the remaining
provisions of this Agreement. The Parties shall replace the invalid or
unenforceable provision with a valid provision that comes as close as possible
to the economic intent and the contents of the provision to be replaced. The
same shall apply in case of any loophole in the Agreement.

Any amendments of this Agreement require the written form.

The Borrower shall bear any taxes, fees and other costs, in particular notary
costs and fees, that arise due to this Agreement and its performance.

 

16



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

The Bank is entitled to chose and commission lawyers and notaries with
representing it, fully and with legal effect, in the execution and performance
of this Loan Agreement, including but not limited to, in the provision of
securities.

In this regard, by signing this Loan Agreement, the Borrower fully releases the
Bank from its banking secrecy obligation.

 

14. Governing Law, Place of Jurisdiction

This Loan Agreement shall be governed by the laws of the Federal Republic of
Germany. Munich, Germany, shall be the place of jurisdiction.

 

15. Conclusion of the Agreement

The Bank will be bound by this offer until 3 August 2012. The above Loan
Agreement will only become effective once the Bank has received an original of
the Loan Agreement countersigned by the Borrower with legal effect prior to
expiry of the above deadline.

 

Luxembourg

   

/s/ Kees-Jan Avis

Place, date     GIT Worms S.à.r.l.

Munich, 3 August 2012

   

/s/ Tanja Hanrieder             /s/ Martina Ramsauer

Place, date     Bayerische Landesbank

 

17



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

16. Schedule of Disbursement Conditions

The Borrower undertakes towards the Bank to fulfill the following disbursement
conditions and/or submit the following documents prior to disbursement of the
loan:

 

A Prior to disbursement of the loan / portions of the loan

 

A.1 Loan Agreement signed by the borrower;

 

A.2 submission of an overview of the Borrower’s shareholding structure(s),
showing all participations through to the end of the structure (e.g.,
organizational chart of the Borrower’s company, indicating the respective
percentage and nominal proportion of assets, capital and/or voting rights);

 

A.3 filled-in and validly signed account opening documents (account agreement
and signature card forms are attached). The German Money Laundering Act requires
that we review the legitimacy of all authorized signatories. It is therefore
required that all authorized signatories personally submit to us their original
identity cards.

 

A.4 agreement on conditions pursuant to Sec. 6;

 

A.5 copy of the Borrower’s statutes (Gesellschaftsverträge);

 

A.6 up-to-date commercial register excerpt of the Borrower and, as the case may
be, further legitimation documents (e.g., certified copies of the relevant
signatories’ identity cards);

 

A.7 Borrower’s opening balance sheet;

 

A.8 validly signed disbursement request(s), as the case may be in advance by fax
(pdf-file) pursuant to the agreement on placing orders via telefax equipment,
with the instruction to which account the loan amounts are to be transferred;

 

A.9 agreement on placing orders via telefax equipment;

 

A.10 written disbursement request;

 

A.11 detailed profitability calculation approved by the Bank;

 

A.12 direct debit authorization for interest and redemption payments;

 

A.13 copy of shareholder loan contracts, which the Borrower will enter into plus
subordination agreement pursuant to the Bank’s template;

 

A.14 Assignment of purchase price claims according to the Bank’s template

 

A.15 Assignment of the rent account according to the Bank’s template

 

A.16 Assignment of all rights and claims from interest derivative agreements
according to the Bank’s template

A.17 Legally executed security purpose declaration according to the Bank’s
template

 

A.18 final version of valuation report by BNP Paribas (Frankfurt am Main),
addressed to the Bank;

 

A.19 final version of technical due diligence for all Financing Properties plus
reliance letter;

 

A.20 property management agreement;

 

A.21 submission of a capacity opinion regarding the Borrower and the parent
company.

Upon request the Bank will review whether individual of the aforementioned
documents may be submitted later.

 

18



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

B Additional Disbursement Conditions for Disbursement of the Proportionate Loan
Amount for the Property Worms

 

B.1 copy of the notarial purchase agreement for the Property (plus further
reference deeds);

 

B.2 excerpt from the building encumbrances register;

 

B.3 proof of Financing Property being free from any contaminations pursuant to
Sec. 7.5;

 

B.4 enforceable and simple copy of the deed establishing the land charge
including bare acknowledgment of debt;

 

B.5 certified copy of the relevant land register folio evidencing the
registration of the land charge at the correct rank and the registration of the
lessee’s easement in the agreed form;

 

B.6 cover note of insurance company for the building at the indexed replacement
value (zum gleitenden Neuwert) and advice of claims being secured by land charge
(Realrechtsanmeldung);

 

B.7 notification by notary that purchase price is due;

 

B.8 validly signed declaration of assignment of payment claims from any lease
agreements;

 

B.9 validly signed declaration of the assignment of all claims in case of
reversal of the property purchase agreement;

 

B.10 official site plan / cadastral map excerpt;

 

B.11 proof that the defects specified in Annex 5.2. a to the purchase agreement
(Sec. 5.2 a) have been removed by submitting the acceptance certificate
(depending on deadline, maybe condition subsequent)

 

B.12 proof of use of equity pursuant to Sec. 2 by submitting the transfer
confirmation or confirmation of notary.

In case that the land charge has not been registered pursuant to B.5 prior to
disbursement, the Bank agrees to effect disbursement against a confirmation of
the notary.

 

C Additional Disbursement Conditions for Disbursement of the Proportionate Loan
Amount for the Property Gütersloh

 

C.1 copy of the notarial purchase agreement for the Property (plus further
reference deeds);

 

C.2 excerpt from the building encumbrances register;

 

C.3 proof of Financing Property being free from any contaminations pursuant to
Sec. 7.5;

 

C.4 enforceable and simple copy of the deed establishing the land charge
including bare acknowledgment of debt;

 

C.5 certified copy of the relevant land register folio evidencing the
registration of the land charge at the correct rank and the registration of the
lessee’s easement in the agreed form;

 

C.6 cover note of insurance company for the building at the indexed replacement
value (zum gleitenden Neuwert) and advice of claims being secured by land charge
(Realrechtsanmeldung);

 

C.7 notification by notary that purchase price is due;

 

19



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

C.8 validly signed declaration of assignment of payment claims from any lease
agreements;

 

C.9 validly signed declaration of the assignment of all claims in case of
reversal of the property purchase agreement;

 

C.10 subordination agreement regarding shareholder loan(s)

 

C.11 official site plan / cadastral map excerpt;

 

C.12 proof that the defects specified in Annex 5.2. a to the purchase agreement
(Sec. 5.2 a) have been removed by submitting the acceptance certificate
(depending on deadline, maybe condition subsequent)

 

C.13 proof of use of equity pursuant to Sec. 2 by submitting the transfer
confirmation or confirmation of notary.

In case that the land charge has not been registered pursuant to C.5 prior to
disbursement, the Bank agrees to effect disbursement against a confirmation of
the notary.

 

D Additional Disbursement Conditions for Disbursement of the Proportionate Loan
Amount for the Property Hanover

 

D.1 copy of the notarial purchase agreement for the Property (plus further
reference deeds);

 

D.2 excerpt from the building encumbrances register;

 

D.3 proof of Financing Property being free from any contaminations pursuant to
Sec. 7.5;

 

D.4 enforceable and simple copy of the deed establishing the land charge
including bare acknowledgment of debt;

 

D.5 certified copy of the relevant land register folio evidencing the
registration of the land charge at the correct rank and the registration of the
lessee’s easement in the agreed form;

 

D.6 cover note of insurance company for the building at the indexed replacement
value (zum gleitenden Neuwert) and advice of claims being secured by land charge
(Realrechtsanmeldung);

 

D.7 notification by notary that purchase price is due;

 

D.8 validly signed declaration of assignment of payment claims from any lease
agreements;

 

D.9 validly signed declaration of the assignment of all claims in case of
reversal of the property purchase agreement;

 

D.10 official site plan / cadastral map excerpt;

 

D.11 proof that the defects specified in Annex 5.2. a to the purchase agreement
(Sec. 5.2 a) have been removed by submitting the acceptance certificate
(depending on deadline, maybe condition subsequent)

 

D.12 proof of use of equity pursuant to Sec. 2 by submitting the transfer
confirmation or confirmation of notary.

In case that the land charge has not been registered pursuant to D.5 prior to
disbursement, the Bank agrees to effect disbursement against a confirmation of
the notary.

 

20



--------------------------------------------------------------------------------

English translation serves information purposes. Original text shall be binding
in all respects.

 

E Additional Disbursement Conditions for Disbursement of the Proportionate Loan
Amount for the Property Bremerhaven

 

E.1 copy of the notarial purchase agreement for the Property (plus further
reference deeds);

 

E.2 excerpt from the building encumbrances register;

 

E.3 proof of Financing Property being free from any contaminations pursuant to
Sec. 7.5;

 

E.4 enforceable and simple copy of the deed establishing the land charge
including bare acknowledgment of debt;

 

E.5 certified copy of the relevant land register folio evidencing the
registration of the land charge at the correct rank and the registration of the
lessee’s easement in the agreed form;

 

E.6 cover note of insurance company for the building at the indexed replacement
value (zum gleitenden Neuwert) and advice of claims being secured by land charge
(Realrechtsanmeldung);

 

E.7 notification by notary that purchase price is due;

 

E.8 validly signed declaration of assignment of payment claims from any lease
agreements;

 

E.9 validly signed declaration of the assignment of all claims in case of
reversal of the property purchase agreement;

 

E.10 official site plan / cadastral map excerpt;

 

E.11 proof that the defects specified in Annex 5.2. a to the purchase agreement
(Sec. 5.2 a) have been removed by submitting the acceptance certificate
(depending on deadline, maybe condition subsequent)

 

E.12 proof of use of equity pursuant to Sec. 2 by submitting the transfer
confirmation or confirmation of notary;

In case that the land charge has not been registered pursuant to E.5 prior to
disbursement, the Bank agrees to effect disbursement against a confirmation of
the notary.

 

F After disbursement of the loan (but not later than 8 weeks)

 

F.1 confirmation of insurance company that it has been advised of the claims
being secured by land charge (to be obtained by the Bank);

 

F.2 proof of removal of defects by XXX.

 

21